Citation Nr: 1215465	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  08-10 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for bilateral hearing loss for the period prior to September 29, 2011.

2.  Entitlement to an initial disability rating in excess of 20 percent for bilateral hearing loss for the period from September 29, 2011. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. Hinton, Counsel

INTRODUCTION

The Veteran served on active duty from July 1968 to July 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In that rating decision the RO granted service connection for bilateral hearing loss and assigned that disability an initial disability rating of 10 percent, effective May 26, 2006.  

In August 2011 the Board remanded the case to the RO for further development.  

At the Veteran's September 2011 VA examination, the examiner linked the Veteran's tinnitus to his service-connected bilateral hearing loss.  The Veteran is not working, and findings from the September 2011 VA examination, reflect that the Veteran's hearing loss has had a significant negative effect on the Veteran's ability to function in occupational and daily activities involving  communication.  

The issues of entitlement to service connection for tinnitus, and to a total disability rating for compensation based on individual unemployability (TDIU) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Thus, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  For the period prior to September 29, 2011, the Veteran's bilateral hearing loss is productive of no worse than a Level II hearing loss in the right ear and Level IX hearing loss in the left ear.

2.  For the period from September 29, 2011, the Veteran's bilateral hearing loss is productive of no worse than a Level III hearing loss in the right ear and Level IX hearing loss in the left ear.

CONCLUSIONS OF LAW

1.  Prior to September 29, 2011, the schedular criteria have not been met for a disability rating in excess of 10 percent for bilateral hearing loss.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2011).

2.  From September 29, 2011, the schedular criteria have not been met for a disability rating in excess of 20 percent for bilateral hearing loss.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In this case, the Veteran's claim for service connection for bilateral hearing loss was granted and an initial disability rating was assigned in the October 2007 rating decision on appeal.  As the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

As to VA's duty to assist, VA has obtained pertinent records from all relevant sources identified by the Veteran, and for which he authorized VA to request.  38 U.S.C.A. § 5103A.  VA has associated with the claims folder the service medical records and reports of his post-service treatment for hearing loss.  There is no specific indication of the existence of any pertinent post-service treatment records that are not on file.  

VA afforded the Veteran formal VA examinations in October 2007, December 2008, and September 2011 to evaluate the nature, extent and severity of this condition.  The findings from the examination reports are adequate for the purposes of deciding the claim on appeal for an initial disability rating in excess of 10 percent prior to September 29, 2011, and in excess of 20 percent thereafter, for bilateral hearing loss.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Significantly, the Board observes that the Veteran does not report that the condition has worsened since the time of the most recent VA examination, and thus a remand is not required solely due to the passage of time since the September 2011 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the United States Court of Appeals for Veterans Claims (Court), noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2010).  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination. In this case the examiner at the September 2011 VA examination specifically addressed the effect of the Veteran's bilateral hearing loss on his occupation and on his usual daily activities.  Thus the Board finds that the examination was adequate.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  VA has fulfilled its duty to assist the claimant by obtaining identified and available evidence needed to substantiate the claim, and, as warranted by law.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, that any additional evidence exists that has not been obtained and would be necessary for a fair adjudication of the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Merits of the Claims

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In cases such as this in which the Veteran has appealed the initial rating assigned at the time service connection is established, in assigning the initial rating, the Board must consider the propriety of assigning one or more levels of rating- "staged" ratings-from the initial effective date forward, based on evidence as to the severity of disability.  See Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).

More recently the United States Court of Appeals for Veterans Claims (Court) has held that even in a claim for an increase in the level of an already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus in deciding the claim here, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record. 

VA regulations require that disability evaluations be based upon the most complete evaluation of the condition that can be feasibly constructed with interpretation of examination reports, in light of the whole history, so as to reflect all elements of the disability.  Medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  

The Veteran's statements describing the symptoms of his service-connected disability are deemed competent evidence.  38 C.F.R. § 3.159(a)(2) (2011).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

The Court has held that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In determining the appropriate rating for the Veteran's hearing impairment, however, VA must also consider whether an extra-schedular evaluation under 38 C.F.R. § 3.321(b) should be assigned in the case where the disability affect on the Veteran's occupational function and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 454-55

In cases for which the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. 
§ 4.85(a).  In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report. Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Evaluations of defective hearing range from noncompensable to 100 percent. The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz. Puretone threshold average is the sum of puretone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four. To evaluate the degree of disability of service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  

Rating criteria include an alternate method of rating exceptional patterns of hearing as defined in 38 C.F.R. § 4.86 (puretone threshold of 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz; puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz).  As shown in the examination findings discussed below, these conditions are not shown in the present case. Thus these criteria need not be discussed further.

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent eleven categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent eleven categories of decibel loss based on the pure tone audiometry test.  The numerical designation of impaired efficiency (I through XI) will be determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to puretone decibel loss.  38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average. Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etcetera, or when indicated under the provisions of 38 C.F.R. § 4.86. 38 C.F.R. § 4.85(c). 

The percentage evaluation will be found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing and the vertical column appropriate to the numeric designation level for the ear having the poorer hearing.  38 C.F.R. § 4.85(e), Diagnostic Code 6100.

Under 38 C.F.R. § 4.86, exceptional patterns of hearing impairment are considered to exist for VA purposes under certain circumstances. First, exceptional patterns of hearing impairment are considered to exist for VA purposes if the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 hertz) is 55 decibels or more.  If that is the case, then, the rating specialist must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever of these two tables results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a). 

Second, exceptional patterns of hearing impairment are also considered to exist for VA purposes if the pure tone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz.  If that is the case, then the Roman numeral designation for hearing impairment will be selected from either Table VI or Table VIa, whichever results is the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).  The utilization of Table VI logically requires there be a finding available for the speech recognition score pertaining to the ear under evaluation of that table.

Below the Board evaluates the Veteran's entitlement to ratings in excess of the current 10 and 20 percent in effect for the periods prior to September 29, 2011, and thereafter, respectively.

A.  Rating in Excess of 10 Percent Prior to September 29, 2011

During an October 2007 VA audiology examination, an audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ


1000
2000
3000
4000
RIGHT
25
50
65
55
LEFT
85
80
90
105

The results of that examination revealed an average puretone threshold hearing level of 49 (48.75) dB for the right ear, and 90 dB for the left ear.  Speech audiometry revealed speech recognition ability of 88 percent on the right and zero percent on the left.  The report contains diagnoses of: normal to moderately severe right ear sensorineural hearing loss; and severe to profound left ear sensorineural hearing loss.

VA treatment records include a February 2008 otolaryngology note containing an audiological evaluation with pure tone thresholds and reported speech recognition scores matching exactly the findings from the October 2007 VA audiology examination.  It appears that these findings may have been taken from that October 2007 VA examination report.  Nevertheless, the analysis further below equally applies to the findings contained in the February 2008 note. 

During a December 2008 VA audiology examination, an audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ


1000
2000
3000
4000
RIGHT
25
60
65
60
LEFT
85
85
95
105+

The results of that examination revealed an average puretone threshold hearing level of 52.5 dB for the right ear, and 92.5 dB for the left ear.  Speech audiometry revealed speech recognition ability of 84 percent on the right.  The examiner stated that the speech recognition score for the left ear could not be tested due to the degree and configuration of hearing loss in the left ear; noting that results from the 2007 examination indicated a score of zero percent understanding.

The report contains diagnoses of: normal to moderately severe right ear sensorineural hearing loss; and severe to profound left ear sensorineural hearing loss.  With respect to the left ear hearing loss the examiner found that the results were consistent with the October 2007 examination.

On review, the December 2008 examiner concluded that the speech recognition score for the left ear could not be tested due to the degree and configuration of hearing loss in the left ear, which the examiner found to be consistent with the results from the 2007 examination.  Thereby the examiner essentially certified that the speech discrimination test for the left ear was not appropriate in the case of both examinations, because of the degree and configuration of hearing loss in the left ear.  Therefore, because the facts show the speech discrimination test is not appropriate for the left ear, 38 C.F.R. § 4.85(c) requires that Table VIa will be used to determine a Roman numeral designation for hearing impairment based only on the puretone threshold average.  See 38 C.F.R. § 4.85(c).  

Also, 38 C.F.R. § 4.85(c) provides that Table VIa will be used when indicated under provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.86 provides that if exceptional patterns of hearing impairment described in 38 C.F.R. § 4.86 are met, then hearing impairment will be determined from either Table VI or Table VIa, whichever results in the higher numeral, and each ear will be evaluated separately.  In this case, the left ear meets those requirements of exceptional patterns at all times.  At both examinations the puretone threshold at each of the four specified frequencies was 55 decibels or more in the left ear.  

However, as the latter VA examiner concluded that the speech recognition score for the left ear at both examinations could not be tested due to the degree and configuration of hearing loss in the left ear, only Table VIa will be used to determine a Roman numeral designation for hearing impairment of the left ear.  This also holds true for the findings in the section below with respect to the period from September 29, 2011.

Application of the October 2007 VA audiological evaluation results for the left ear: using Table VIa, results in a Roman Numeral VIII; and using Table VI, results in a Roman Numeral .  From Table VI of 38 CFR 4.85, Roman Numeral II is determined for the right ear.  Application of this combination to Table VII (in 38 C.F.R. § 4.85), results in a 10 percent evaluation for hearing impairment under Diagnostic Code 6100.  

Application of the December 2008 VA audiological evaluation results for the left ear using Table VIa, results in a Roman Numeral IX for the left ear.  From Table VI of 38 CFR 4.85, Roman Numeral II is determined for the right ear.  Application of this combination to Table VII (in 38 C.F.R. § 4.85), results in a 10 percent evaluation for hearing impairment under Diagnostic Code 6100.  

The foregoing discussion shows that for each of the two VA examinations, application of the relevant combinations of audiological findings to pertinent rules under 38 C.F.R. §§ 4.85 and 4.86 results in a 10 percent evaluation.  Based on the foregoing, the Board finds that an evaluation in excess of 10 percent is not warranted for the period prior to September 29, 2011.  There is no medical evidence showing that the Veteran meets the diagnostic criteria for a disability rating in excess of 10 percent during the period prior to September 29, 2011.  

B.  Rating in Excess of 20 Percent From September 29, 2011

During a VA audiology examination conducted on September 29, 2011, an audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ


1000
2000
3000
4000
RIGHT
30
65
65
60
LEFT
90
85
95
105+

The results of that examination revealed an average puretone threshold hearing level of 55 dB for the right ear, and 94 dB for the left ear.  The examination report indicated that the examiner could not test the Veteran's speech recognition score in the left or right ear.  The puretone test results were considered valid for rating purposes.  The report contains diagnoses of: sensorineural hearing loss in the right ear in the frequency range of 500 to 4000 Hz; and sensorineural hearing loss in the left ear in the frequency range of 500 to 4000 Hz. 
 
The September 29, 2011 VA examiner essentially certified that the speech discrimination test is not appropriate in this case because of the degree and configuration of hearing loss in both ears.  Therefore, for the left and right ear, Table VIa will be used to determine a Roman numeral designation for hearing impairment based only on the puretone threshold average.  See 38 C.F.R. § 4.85(c).  Even though the left ear findings meet criteria for exceptional patterns of hearing impairment under 38 C.F.R. § 4.86, for reasons given in the section above, only Table VIa will be considered for the left ear. 
 
Application of the September 29, 2011 VA audiological evaluation results for the left ear using Table VIa, results in a finding of Roman Numeral IX for the left ear.  The audiological evaluation results for the right ear using Table VIa, results in a finding of Roman Numeral III for the left ear.  Application of this combination to Table VII (in 38 C.F.R. § 4.85), results in a 20 percent evaluation for hearing impairment under Diagnostic Code 6100.  

The foregoing discussion shows that for the September 29, 2011 VA examination, application of the relevant combinations of audiological findings to pertinent rules under 38 C.F.R. §§ 4.85 and 4.86 results in a 20 percent evaluation effective from the date of that examination.  Based on the foregoing, the Board finds that an evaluation in excess of the existing 20 percent is not warranted.  There is no medical evidence showing that the Veteran meets the diagnostic criteria for a disability rating in excess of 20 percent for the period from September 29, 2011.  

C.  Conclusions

To the extent the Veteran argues that his bilateral hearing loss disability is more severely disabling than as reflected in the 10 percent evaluation prior to September 29, 2011 or in excess of 20 percent thereafter, his lay assertions of the severity of his hearing loss are insufficient to establish entitlement to a higher evaluation for hearing loss.  This is because "disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered." Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

In the present case, the "mechanical application" of the applicable diagnostic criteria to the evidence at hand clearly does not warrant a schedular disability rating in excess of 10 percent prior to September 29, 2011 or in excess of 20 percent thereafter.  As such, the preponderance of the evidence is against entitlement to a higher initial schedular rating than these, respectively for bilateral hearing loss.  

Thus, in summary, based on the evidence of record, the Board finds that the Veteran's bilateral hearing loss does not warrant a schedular disability rating in excess of the existing 10 percent for any part of the period of the appeal prior to September 29, 2011 or in excess of 20 percent thereafter.  Hart, supra.  

Finally, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The Board acknowledges the evidence and implicit argument that the Veteran's bilateral hearing loss has interfered significantly with his ability to communicate and thus with his employability.  However, in conducting the first step of the Thun analysis, the Board finds that the rating schedule contemplates the range of hearing loss within which the Veteran's case is found.  Accordingly, the Board finds that the Veteran's bilateral hearing loss disability picture is contemplated by the Rating Schedule, and is not exceptional such that referral for consideration of an extraschedular rating is warranted.  Id.

In sum, the Veteran's service-connected bilateral hearing loss is productive of decreased hearing acuity, which is fully contemplated in the rating criteria.  The rating criteria are thus adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.


ORDER

A schedular disability rating in excess of 10 percent for bilateral hearing loss for the period prior to September 29, 2011, is denied.

A schedular disability rating in excess of 20 percent for bilateral hearing loss for the period from September 29, 2011, is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


